Citation Nr: 1536455	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  09-32 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD), rated 50 percent disabling prior to July 13, 2010; and 70 percent disabling since July 13, 2010.  

3.  Entitlement to an increased rating for traumatic brain injury (TBI) with headaches, rated 10 percent disabling.  


REPRESENTATION

Veteran represented by:	John C. Webb, Jr., Agent


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from March 2004 to May 2007.  His awards and decorations include the Purple Heart and the Combat Action Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decisions of the Waco, Texas, regional office (RO) of the Department of Veterans Affairs (VA) that denied an increased rating for PTSD; and granted service connection for TBI, evaluated as 10 percent disabling.  

In June 2011, the RO increased the rating for PTSD to 70 percent and granted entitlement to a total rating for compensation based on individual unemployability, effective July 13, 2010.


FINDING OF FACT

On June 3, 2011, prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal be withdrawn. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn in writing as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran submitted a statement in August 2011, in which he wrote that he wanted to withdraw his appeals with regard to PTSD and TBI.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


